Citation Nr: 0030673	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  94-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether apportionment to the veteran's estranged wife of 
additional benefits payable for a spouse and one child 
between November 1993 and March 1995 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to April 
1967.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) upon several occasions.  By decision of 
August 1996, the Board held that apportionment of additional 
benefits to the veteran's wife was proper.  The veteran 
perfected a timely appeal of this decision to the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999).  In a September 1997 order, the Court vacated the 
Board's decision and remanded the appeal to the Board.  The 
Board remanded the case to the RO in June 1998.  Following 
the development requested on remand, the appeal was returned 
to the Board, which promulgated a decision in June 1999.  By 
order dated in May 2000, the Court vacated the Board's 
decision and remanded the appeal to the Board in accordance 
with a Joint Motion for Remand, filed by both parties in the 
case. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The RO did not follow the procedures specified in the VA 
Manual, M-21, in awarding the veteran's wife an apportionment 
of his VA benefits between November 1993 and March 1995.


CONCLUSION OF LAW

Apportionment to the veteran's estranged wife of additional 
benefits payable for a spouse and one child between November 
1993 and March 1995 was improper.  38 U.S.C.A. §§ 5107, 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451 (1993).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the entire sum in controversy 
amounts to approximately $1,500.00.

According to the veteran's hearing testimony, he and his 
former wife separated in November 1992.  In an October 1993 
letter, B.L.D., the veteran's estranged spouse, stated that 
J.D., the dependent son of the veteran, was a senior in high 
school and lived with her on a permanent basis.  B.L.D. also 
stated that the veteran did not pay support and refused to 
pay court-ordered child support.  She requested an 
apportionment of disability benefits for J.D. and herself.  
She added the veteran was a physician earning in excess of 
$100,000 annually.  

To support her claim, B.L.D. submitted a Financial Status 
Report, showing a total monthly net income of $1,300 and 
total monthly expenses of $1,285; copies of her 
identification card, as well as a copy of her son's 
identification card; a copy of her December 1992 Rental 
Agreement; an Individual Retirement Account statement showing 
a market value of $6,429 in September 1993; a copy of account 
information associated with the BankAmericard; a copy of an 
October 1993 payment stub from her employer, showing she 
earned $651.46 that pay period; a copy of her Farmer's 
Insurance Premium, showing that the six month renewal premium 
amount was $544.90; and a copy of the veteran's and her 1992 
joint income tax return.  She also submitted copies of her W-
2 wage and tax statement from 1992, showing an earned income 
of $3,030 from Lake Havasu Pediatrics and $258.56 from Mohave 
State Board, as well as a written statement of the veteran's 
expenses.  

In a November 1993 notification letter, VA told the veteran 
that they had received a request for an apportionment (a 
share) of his VA benefits for his dependents not living with 
him.  To help determine the matter, VA asked the veteran to 
(1) itemize his monthly income from all sources and identify 
each source; (2) show the value of all his property, such as 
stocks, bonds, bank accounts or real estate; (3) provide a 
list of the average monthly expenses for himself and for all 
dependents living with him; (4) and if he had remarried, show 
his spouse's monthly income.  The information was to be 
received within 60 days.  The veteran was also told that a 
withholdings in the amount of $51 was being withheld from VA 
benefits.  Within the same month, VA also told B.L.D. that 
her claim for an apportionment was being considered, but to 
help in making a decision, she should complete a VA Form 21-
674, Request for Approval of School Attendance, for J.D.

The veteran's son, J.D. submitted a letter stating that he 
was an 18-year-old high school student.  He also submitted a 
copy of his high school grade report for the first 9-week 
period of his senior year; a pay stub from Mudshark Pizza 
Incorporated, showing that he had earned a year to date net 
pay of $712.51; and a copy of a Request for Attendance of 
School Attendance, showing that he was a full-time student 
with a net worth of $300.  He indicated he only worked during 
the summer.  

The veteran submitted November 1993 statements, in which he 
stated his monthly income was $2,445.44 and monthly expenses 
totaled $2,440.32.  His expenses included a mortgage payment 
of $1,370.56, loan repayment (line of credit) of $313; and 
child support of $1,000.  The veteran added his home had an 
appraisal value of $153,800, and he had an individual 
retirement account in the amount of $11,261.92 and SEP of 
$21,805.29.  The veteran listed his salary from February to 
October 1993 as $22,009 ($17,419 from office and $4,590 from 
VA disability).  His expenses during that period totaled 
$21,962.91 and consisted of the following:  $150 for 
alcoholics anonymous; $2,317.00 for automobile expenses; 
$3,012.85 for credit card expenses; $730 for cleaning and 
$108 clothing; $216 for his computer; $170.75 for dental 
expenses; $226.96 for education; $1,604.77 for electric; 
$2,577.14 for groceries; and $198 for health insurance.  The 
veteran's expenses also consisted of $42.00 for crystal; 
$1,810.38 for landscaping; $421 for a loan; $1913.90 for 
medical expenses; $643.54 for telephone services; $609.03 for 
pool; $53.00 for repairs/appliances; $300 for support; $432 
for a television; $172 for water, and $156 for water 
softener.  The veteran also disagreed with the granting of 
apportionment benefits because he stated his ex-spouse 
already received $1000 in court-ordered child support.  The 
veteran further stated that he wanted a hearing if the 
apportionment was granted.  

In January 1994, the RO granted an apportionment to the 
veteran's estranged spouse, effective from November 1, 1993.  
The RO reasoned in view of the fact that the veteran failed 
to supply any information that indicated an apportionment of 
his benefits would cause undue hardship, the apportionment 
should be granted.  The RO, however, told the veteran if, in 
the future, he supplied evidence to the contrary, the 
apportionment would be reconsidered.  B.J.D. and the veteran 
received notice of the determination.  The veteran perfected 
an appeal of this decision.  

B.J.D. submitted a copy of a March 1994 Superior Court Order 
in which the veteran was ordered to pay $1,500.00 in back 
child support on or before April 15, 1994 and pay maintenance 
of $1,000.00 each month until a final decree was rendered.  
B.L.D. was ordered to pay child support to the veteran in the 
amount of $179.00.  By an April 1994 letter, the veteran told 
VA that his son lived with him as of February 1994.  

In an October 1994 letter, B.L.D. explained after 9 months of 
being separated from the veteran and after not receiving 
child support for J.D., she filed for and received a court 
order for child support in the amount of $1,000.00 per month.  
The payments were effective from August 1993, although from 
August to October, the veteran failed to make payments in a 
timely fashion.  B.L.D. stated she was unsure from month to 
month whether payments would be made.  In addition, on J.D.'s 
18th birthday, the veteran told his son that he would no 
longer pay child support, regardless of his high school 
attendance.  Based on the foregoing, B.L.D. stated she 
applied for benefits.  She added from October to December 
1993, child support payments were never made in a timely 
fashion, and as such, she was entitled to apportionment.  

To support her contentions, B.L.D. submitted a copy of a 
November 1994 Superior Court Order, showing that the 
veteran's child support payments typically were made in an 
untimely fashion; a copy of an income spread sheet for the 
veteran's tax return, which shows that he received a net 
income of $90,165.00 in 1992 and a net income of $105,988.00 
in December 1993.  B.L.D. also submitted copies of canceled 
checks extending from April 1994 to May 1994 showing that she 
had paid for J.D.'s clothing, graduation invitations, prom 
clothing, photographs, shows, automobile insurance, and other 
miscellaneous expenses.  Copies of child support payments 
payable to the veteran and a copy of a canceled check 
received from the veteran, indicating that the child support 
payment for June 1994 was made in July 1994 were also 
submitted.

At an October 1994 hearing, the veteran submitted copies of 
child-support-payment checks written by him to his estranged 
wife beginning from August 1993 and extending to August 1994.  
The checks were written in the amount of $1,000.00 and 
designated as "child support."  Most of the checks were 
dated after the first day of the month.  Based upon a review 
of these copies, it would appear that the veteran made a 
payment of $500.00 in February 1994, a payment of $1,500.00 
in April 1994, and failed to make any payment at all in March 
1994.  In August 1994, he made two separate payments of 
$1,000.00 each.  Thus, the copies of record show that over a 
thirteen month period, the veteran paid his wife a total of 
$13,000.00 for child and spousal support.

After reviewing the foregoing evidence of record, by a 
January 1995 letter, the RO proposed to terminate running 
apportionment, effective from April 1, 1995.  The RO reasoned 
that the evidence demonstrated that the veteran reasonably 
contributed to the support of his estranged wife and son; 
therefore, the proposal to terminate apportionment benefits 
was warranted.  

In a letter received in February 1995, the veteran again 
expressed disagreement with the granting of apportionment 
benefits.  The veteran stated he had met his financial 
obligations and benefits should be discontinued immediately.  
He also proposed that his estranged spouse should repay 
monies to him via VA.  The veteran argued the funds B.L.D. 
received were obtained by fraudulent misrepresentation and 
had caused him mental distress and financial hardships.  In a 
follow-up letter, dated in March 1995, the veteran conceded 
that some of the child support payments were late, but he 
explained that did not have the money to pay because of debt 
created by his spouse as she allegedly refinanced their home 
and increased their credit card debt.  The veteran also 
stated he was paying for his son's hospitalization and had 
undergone surgery in April 1994.  

The evidence of record also consists of the veteran and his 
estranged wife's 1992 and 1993 income tax returns, showing 
that their adjusted gross income was $95,599.00 in 1992 and 
the veteran's 1993 income tax return showing that his 
adjusted gross income was $61,575.00 in 1993. 

The law governing apportionment of a veteran's VA benefits, 
in effect at the time of the apportionment decision, provided 
that all or any part of the pension, compensation, or 
emergency officer's retirement pay payable on account of any 
veteran may be apportioned where the veteran is not residing 
with his or her spouse, or if the veteran's children are not 
residing with the veteran, and the veteran is not reasonably 
discharging his or her responsibility for the spouse's or 
children's support.  No apportionment is to be made where the 
veteran, the veteran's spouse (when paid "as wife" or "as 
husband"), surviving spouse, or fiduciary is providing for 
dependents.  Additional benefits for such dependents are to 
be paid to the veteran, spouse, surviving spouse, or 
fiduciary.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450.  
[emphasis added]
 
Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension, 
compensation, emergency officer's retirement pay, or 
dependency and indemnity compensation may be specially 
apportioned between the veteran and his or her dependents, or 
the surviving spouse and children, on the basis of the facts 
in the individual case, as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases governed by 38 C.F.R. § 3.458(b) and (c).  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as:  the amount 
of VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.

The VA Manual, M-21, which provides day-to-day guidance to 
the VA employees who implement these regulations, reiterates 
the standard embodied in 38 C.F.R. § 3.451.  Manual M21-1 
provides that the primary obligation of VA is to the veteran, 
but an apportionment may be authorized unless the veteran 
would suffer undue hardship.  Therefore (1) it is essential 
that development be adequate to permit proper determination 
of substantial equity based on the factual circumstances of 
the parties as required for special apportionments under 
38 C.F.R. § 3.451.  The provision states the RO is to (a) 
keep the veteran informed of the allegations of need made by 
the dependent and request the veteran to furnish a statement 
as to the amount and frequency of any contributions being 
made to support the dependent or, if none, an explanation of 
the reasons for nonsupport; (b) request both the veteran and 
the dependent to furnish a statement of net worth and of 
annual income and expenses; and (c) if there is conflicting 
information as to the veteran's contributions for support and 
that information is necessary to the determination, request 
proof of the contributions, e.g., canceled checks, receipts.  
Manual 21-1, para. 19.05(a)(1)(a)(b)(c).  

We note that the apportionment grant to the veteran's spouse, 
effective in November 1993, was made on the basis of possible 
hardship shown to the veteran's wife under 38 C.F.R. § 3.451, 
as the evidence of record at that time was in conflict as to 
whether the veteran was paying the court-ordered child 
support.  When the apportionment was stopped, however, the 
proper rationale for ceasing the apportionment was based on 
the instruction set forth in 38 C.F.R. § 3.450(c), that no 
apportionment is to be made where the veteran is actually 
providing for his dependents.  This provision of 38 C.F.R. 
§ 3.450 is unrelated to hardship-rather the grant was based 
on the RO's impression that the veteran was not contributing 
to the support of his estranged spouse and child.  This 
distinction and the interplay of the various regulations 
affecting apportionment is important because the M-21 
provision quoted above explicitly pertains only to cases 
where financial hardship is shown, or to grants under 
38 C.F.R. § 3.451.  See Hall v.Brown;5 Vet. App. 294 (1993).

The VA is required to follow its own manual provisions.  See 
Akles v. Derwinski, 1 Vet. App. 118 (1991).  For all 
claimants to receive equal and thus, fair, treatment from the 
very large administrative agency which the VA has become, 
manual provisions promulgated by the VA itself must be 
complied with in every case.  In this case, even though the 
apportionment was ended based upon the provisions of 
38 C.F.R. § 3.450, because it was granted under the 
provisions of 38 C.F.R. § 3.451, any subsequent analysis of 
the apportionment must involve an examination of whether the 
M-21 provisions implementing 38 C.F.R. § 3.451 were followed.  
[W]here the rights of individuals are affected, it is 
incumbent upon agencies to follow their own procedures."  
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, it appears the VA did not follow its own manual 
provisions as closely as could be desired for truly equitable 
due process.  Regardless of whether the particular M-21 
provision at issue could be viewed as so substantive in 
nature as to be the equivalent of VA regulations, (see 
Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992); Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990)), the facts show that 
the RO did not specifically inform the veteran that he could 
provide proof of his contributions to his wife and child in 
the form of canceled checks.  In fact, when the veteran did 
provide such proof, at the RO hearing, the RO acted 
immediately to end the apportionment of the veteran's 
benefits.  Accordingly, in the interests of due process and 
equitable treatment of all VA beneficiaries, the Board is 
constrained to hold that the apportionment at issue was 
improper.




	(CONTINUED ON NEXT PAGE)


ORDER

Apportionment to the veteran's estranged wife of additional 
benefits payable for a spouse and one child between November 
1993 and March 1995 was improper.  The benefit sought on 
appeal is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)



 
- 3 -


- 1 -


